Citation Nr: 0327119	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  96-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  
 
2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran served on active duty from August 1941 to June 
1945.  He died in December 1994, while hospitalized at a VA 
Medical Center.  The appellant is his surviving spouse.  

This case initially came to the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the RO.  
 
In October 1997, the appellant and her daughter testified at 
a hearing at the RO before the undersigned Veterans Law 
Judge.  

The case was remanded by the Board to the RO in August 1998, 
October 1999 and March 2001 for additional development of the 
record.  



FINDINGS OF FACT

1.  The veteran died in December 1994, at age 78; service 
connection was in effect for chronic anxiety reaction 
manifested by tremors, hyperhidrosis and depression 
associated with duodenal ulcer and status post subtotal 
gastrectomy, rated as 50 percent disabling; Scar, right 
supraorbital ridge, 1/8 inch in length, rated as 10 percent 
disabling; Scar, 1/8 inch in length, left shoulder, anterior 
maxillary fold, with foreign body, nonadherent, rated as 10 
percent disabling; and three other, nonadherent scars, each 
rated as noncompensable.  The veteran's combined service-
connected disability evaluation was 60 percent.  

2.  The Certificate of the Death indicates that the immediate 
cause of the veteran's death was respiratory failure, which 
was due to (or as a consequence of) pulmonary infection with 
tuberculosis.  No other significant conditions contributing 
to death were identified.  

3.  A service-connected disability is not shown to have 
caused or contributed materially in producing the veteran's 
demise in this case.  

4.  The veteran was admitted to a VA Medical Facility on 
November 20, 1994 until his death with congestive heart 
failure, chronic obstructive pulmonary disease (COPD), 
pneumonia, anemia, diabetes mellitus and pulmonary 
tuberculosis; his demise is shown ultimately to have been due 
to sepsis that was not related to a service-connected 
disability or otherwise caused by treatment rendered by VA.  

5.  On November 30, 1994, the veteran fell out of bed and 
sustained a laceration over his left eyebrow; the fall is not 
shown to be due to a service-connected disability or 
negligence or carelessness on the part of VA; the fall is not 
shown to have caused or contributed materially in producing 
the veteran's death.  

6.  The veteran's death is not shown to have been proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of fault on VA's 
part; the medical complications surrounding his death were 
reasonably foreseeable at the time of his death.  



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107, 7104 (West 
2002); 38 C.F.R. § 3.312 (2002).  

2.  The criteria for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C. § 1151 for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1151, 5107, 7104 (West 2002); 38 C.F.R. § 3.358 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

A careful review of the medical evidence of record shows that 
the veteran was admitted to a VA Medical Facility on November 
20, 1994 with congestive heart failure, COPD, pneumonia, 
anemia, diabetes and pulmonary tuberculosis.  He was treated 
for all of those conditions and appeared to be improving.  

On November 30, 1994, at 3:00 am, the veteran fell out of his 
bed and sustained a laceration of the left eyebrow.  
Initially, upon being found on the floor, the veteran was 
oriented times 3, although his pulse was significantly 
elevated following the fall, his blood pressure was 
significantly lower than it had been following the fall.  

He was sent to have the laceration repaired and then sent for 
a computerized tomography (CT) scan, which was unremarkable 
for a subdural hematoma.  Thereafter, the veteran's mental 
state deteriorated, and he became unresponsive to verbal 
command.  

The veteran died on December [redacted], 1994.  An autopsy was not 
performed.  

The veteran's surviving spouse, the appellant in this case, 
asserts that the veteran's death was accelerated or 
materially caused by the fall in the VA hospital.  

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in October 1997 that her 
husband's health was improving until the fall.  The appellant 
further testified that, after the veteran's fall, that he 
became unresponsive and that he had no evidence of sepsis 
prior to the fall.  

In an August 1998 remand, the Board requested that the RO 
obtain all original records of the veteran's terminal 
hospitalization from November 20 to December [redacted], 1994 and 
associate them with the claims file.  

The RO subsequently obtained a copy of the three-page final 
hospital summary, but not the complete, original clinical 
records requested.  The Board emphasized the critical 
importance of obtaining the complete record and remanded the 
case to the RO again in October 1999.  

The additional medical records dated from November 20, 1994 
to December [redacted], 1994 were received, as well as a January 2001 
opinion from a VA doctor.  The doctor noted that the claims 
file had been reviewed and opined that the veteran's fall did 
not have any direct correlation with the veteran's ultimate 
demise.  

The doctor noted that the veteran had multiple comorbid 
conditions that led to his ultimate demise and in no way did 
the fall, no matter how traumatic out, contribute to his 
ultimate demise.  

In a third remand, issued in March 2001, the Board agreed 
with the appellant's representative that an opinion from an 
independent medical expert should be obtained.  

In December 2002, a physician from a VA Medical Facility 
provided an opinion as to the likelihood that the veteran's 
fall in the VA hospital contributed and/or hastened the 
veteran's death.  The examiner noted that the claims file had 
been extensively reviewed.  

The examiner, in reviewing the medical records, had 
considered several possibilities.  The first consideration 
was that, when the veteran fell, he could have sustained a 
subdural hematoma, which could have caused or hastened his 
demise.  

However, the VA examiner noted that there was no indication 
of subdural hematoma on his computed axial tomogram scan.  

Further, the examiner noted that his vital signs were already 
markedly abnormal at 3:10 am, when he was first found on the 
floor, while at the same time he was oriented x 3 at 3:45 am 
and he had a normal computed axial tomogram scan subsequent 
to this, could speak against there being a massive acute 
subdural hematoma as a result of the fall precipitating 
mental status changes and hastening his demise.  

The second possibility was that he became septic and, as a 
result of being septic, he was orthostatic and got out of bed 
to try to use the restroom, and became orthostatic and fell, 
thus the sepsis accounting for the elevated pulse and lower 
blood pressure as well as the temperature that he began 
spiking shortly thereafter.  The examiner noted that that 
sepsis certainly, although in the face of multiple 
antibiotics, was still the most likely explanation for the 
veteran's subsequent demise.  

The examiner also considered other possibilities, including 
the veteran's multiple other medical problems including his 
diabetes, although there was no indication that he had a 
blood glucose consistently over the next several days either 
below 60 or above 400.  

Another possibility was rupture of his previously repaired 
abdominal aortic aneurysm, although there was certainly no 
indication of that either, according to the examiner.  The 
examiner noted that, if it was a slow leak, one would have 
expected him to have significant symptomatology and someone 
would have noticed his abdomen getting progressively more 
rigid.  

Additionally, if it was a massive hemorrhage, he would not 
have survived until December [redacted], 1994 without somebody 
recognizing the problem.  The examiner further noted that had 
the veteran's demise been the result of his gastrointestinal 
bleed and his longstanding ulcer disease, again if somehow 
the fall precipitated or if not related to the fall he had 
massive gastrointestinal bleed.  

The examiner also noted that although the veteran had guaiac 
positive stools on admission and they subsequently became 
negative, guaiac positive on the nasogastric tube placed at 
the time of his transfer to Medical Intensive Care Unit, and 
he had an anemia, again one would expect that if the 
gastrointestinal bleed were significant enough to cause that 
sudden change in vital signs, that an abdominal examination 
would have revealed an acute surgical abdomen and/or there 
would have been a huge outpouring of blood through the 
nasogastric tube.  It was difficult in fact to postulate that 
that would occur and not be recognized by any of the hospital 
staff.  

The examiner concluded that, in the absence of an autopsy, 
the actual cause of death and the actual linkage, if any, 
between the fall and his demise remained hypothetical, since 
there was no autopsy to show a definitive answer.  

In summary, the examiner opined that it was at least as 
likely as not that the veteran's death was in fact related to 
sepsis and not related to any of his service-connected 
medical problems or hastened by his fall.  


II.  Legal Analysis

A.  VCAA

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the appellant was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, informed the 
appellant of the evidence needed to support her claim.  VA 
has met its duty to inform the appellant.  The Board 
concludes that the discussions in the RO's decision, 
Statement of the Case and Supplemental Statements of the Case 
informed the appellant of the information and evidence needed 
to substantiate her claim and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid her claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the appellant as to the laws and regulations governing 
her appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the appellant's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the appellant in the 
development of her claim, that duty is not "a one-way 
street."  If a claimant wishes help, she cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  She 
was advised of the evidence necessary to substantiate his 
claim.  

In this regard, the Board notes that, by virtue of a March 
2001 Board Remand, and an August 2002 letter issued during 
the pendency of the appeal, the appellant and her 
representative have been advised of the law and regulations 
governing her claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant has been 
obtained and associated with the claims folder.  

Furthermore, the case was remanded by the Board to the RO 
three times to ensure that all of the necessary evidence of 
record was obtained prior to an issuance of a decision on the 
merits.  

In this regard, the Board notes that a VA opinion from a VA 
facility other than that at which the veteran died, was 
obtained in December 2002.  Hence, the claim is ready to be 
considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


B.  Cause of death
  
In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).  

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time. 38 C.F.R. § 
3.303(b) (2002).  

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2002).  

Certain chronic disabilities, such as renal and 
cardiovascular disease, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service. 38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2002); Ruiz v. Gober, 10 Vet. App. 352 (1997).  

In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002); see 
also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

The Board has carefully considered the merits of the 
appellant's contentions; however, for the following reasons, 
the Board concludes that service connection for the cause of 
the veteran's death is not warranted.  

In this case, there is no evidence of record, to include the 
veteran's service medical records and post-service medical 
records, that the veteran's chronic obstructive pulmonary 
disease or tuberculosis were present in service or for many 
years thereafter.  

The evidence shows that the veteran died on December [redacted], 1994.  
At the time of the veteran's death, service connection had 
been established for chronic anxiety reaction manifested by 
tremors, hyperhidrosis and depression associated with 
duodenal ulcer and status post subtotal gastrectomy, 
evaluated as 50 percent disabling; a scar of the right 
supraorbital ridge, evaluated as 10 percent disabling; a scar 
of the left shoulder with a foreign body, evaluated as 10 
percent disabling; and scars of the left clavicle, left thigh 
and right leg, evaluated as noncompensably disabling. 
 
The death certificate lists the cause of the veteran's death 
as respiratory failure due to pulmonary infection with 
tuberculosis.  The manner of death was listed as natural.  
 
There is no medical evidence suggesting the presence of 
respiratory failure, pulmonary infection or tuberculosis 
during the veteran's period of service or for many years 
after his separation therefrom.  Further, there is no medical 
evidence linking the fatal lung disease including respiratory 
failure, pulmonary infection or tuberculosis to any event in 
service.  
 
The appellant offered no arguments concerning the issue of 
service connection for the cause of the veteran's death.  
 
The Board is cognizant of the claim of the appellant that the 
veteran's fatal conditions were due to incidents in service 
or to his service-connected disabilities.  As a layperson, 
however, she is not shown to have the expertise to proffer 
medical opinions or diagnoses.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).
 
On the basis of the evidence of record, the Board concludes 
the appellant's claim for service connection for the cause of 
the veteran's death must be denied.  


C.  38 U.S.C.A. § 1151
 
 When a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment which results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability were service connected.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.358, 3.800 (2002).  
 
Prior to 1995, 38 C.F.R. § 3.358(c)(3) excluded from 
compensation the contemplated or foreseeable results of non-
negligent medical treatment.  In Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 F.3d. 
1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. Gardner, 115 
S. Ct. 552 (1994), the Court invalidated the provisions of 38 
C.F.R. § 3.358(c)(3).  

Consequently, in March 1995, amended regulations were 
published deleting the fault or accident requirements of 38 
C.F.R. § 3.358(c)(3), in order to conform to the controlling 
regulation to the Gardner decision.  
 
The Board observes that 38 U.S.C.A. § 1151 was amended 
effective on October 1, 1997.  In a precedent opinion dated 
on December 31, 1997, the Acting General Counsel of VA 
concluded that the term "all claims for benefits under 
38 U.S.C.A. § 1151, which governs benefits for persons 
disabled by treatment or vocational rehabilitation, filed 
before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGPREC 40-97 (Dec. 31, 1997).  

38 U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability to the veteran by reason of VA hospital, medical 
or surgical treatment, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  

The applicable regulations provide that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b)(1).  
 
Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  
 
In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment or examination.  38 C.F.R. 
§ 3.358(c).  
 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would, in fact, be 
administered.  38 C.F.R. § 3.358(c)(3).  

After a careful and thorough review of the record in this 
case, the Board finds that the preponderance of the evidence 
is against the appellant in this case and the claim must 
therefore be denied.  

The record shows that the veteran was admitted to a VA 
facility on November 20, 1994 for treatment of various non-
service connected disabilities including chronic obstructive 
pulmonary disease and pulmonary tuberculosis.  The record 
shows that the veteran fell out of his hospital bed on 
November 30, 1994 and died 4 days later, on December [redacted], 1994.  

The appellant testified that the veteran's health was 
improving before the fall, and that she never spoke to him 
again after the fall because his mental and physical state 
deteriorated as a result of the fall, ultimately leading to 
his demise four days later.  

In a VA medical opinion from January 2001, the VA doctor 
determined that the veteran's multiple comorbid conditions 
led to his ultimate demise and that the fall, regardless of 
how traumatic, did not contribute in any way to his demise.  

A second medical opinion was obtained in December 2002 from a 
VA doctor located at a medical facility different than that 
at which the veteran died.  Again, the examiner opined that 
the veteran's fall did not contribute to the veteran's death.  

Specifically, the doctor opined that it was at least as 
likely as not that the veteran's death was in fact related to 
sepsis and not related to any of his service-connected 
medical problems or hastened by his fall.  

Although the appellant maintains, in effect, that the VA was 
negligent or otherwise at fault in preventing the veteran 
from falling out of his bed and that such negligence led him 
to fall out of his bed, which ultimately led to his demise, 
there is, again, no competent evidence to support that 
position.  

Rather, the competent evidence shows that it was the 
veteran's sepsis that led to his demise, not the fall or 
other manifestations related to his medical treatment by VA.  
While the appellant is undoubtedly sincere in her belief, it 
must be emphasized that as a layperson, she is not qualified 
to render opinions which require medical expertise.  
Espiritu.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the conclusion that 
the veteran's fall at a VA facility, in any way caused, 
contributed to, or hastened the veteran's death.  As such, 
the appellant's claim for compensation under 38 U.S.C.A. § 
1151 as if the veteran's death were service connected must be 
denied.  

In reaching this conclusion, the Board has considered the 
doctrine of reasonable doubt, as set forth in 38 U.S.C.A. § 
5107(b).  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not for 
application in the present case.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  






ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependency and indemnity compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1151 are denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

